DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 45-47, 49, and 52 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yeung et al. (2006/0030884).  Yeung et al. disclose, at least in figures 3-5, 32-35, and 62 and paragraphs [0191]-[0193] and [0203]; a fastener for use in a mammalian body, comprising: a first member (144); a second member (another 144); the first and second members having first and second ends and one end of both the first member and the second member have a pointed tip (275 or 134, as shown in fig. 62) and the pointed tips point in opposite directions (when elements 144 are oriented as shown in fig. 62); a connecting member (122) fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members; both of the first and second members having a longitudinal axis and a through channel (104) along the axis and configured to be slidingly received on a tissue piercing deployment wire (103); and a plurality of longitudinal spaced (from either end of the second member) vertical slots (156, as shown in fig. 32-35) on the second member providing flexibility to the second member in a direction opposite the slots, wherein the second member is resistant to bending in a direction toward the slots, wherein the connecting member is flexible, and wherein the through channel comprises a through bore, and wherein the first member, and the connecting member are formed in one piece (i.e., a single assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yeung et al. (2006/0030884) in view of Grafton et al. (7,029,490).  Yeung et al. disclose the invention substantially as claimed, wherein the first member and the second member are formed of a plastic material (e.g. polyethylene, according to para. [231]-232]). However, Yeung et al. do not explicitly disclose that the connecting member is formed of plastic material.  Nevertheless, Yeung et al. disclose, in para. [0234], that the connecting member may be “permanent or biodegradable, braided or monofilament.”  Grafton et al. teach, at least in figure 1 and col. 2, lines 7-54; a braided connecting member (2) that may formed of plastic (e.g., polyethylene).  It would have been obvious to one having ordinary skill at the time the invention was made, in view of Grafton et al., to form the connecting member of Yeung et al. out of plastic.  Such a material is biocompatible and may be formed into a strong, braided connecting member. 
Claims 45, 46, 48, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cope (6,699,263) in view of Nobis et al. (2006/0004410).  Cope discloses the invention substantially as claimed.  Cope discloses, at least in figures 9 and 10 and col. 5, line 39 to col. 6, line 30; a fastener for use in a mammalian body, comprising: a first member (64); a second member (63); the first and second members having first and second ends and one end of the first member has a pointed tip (at the tapered distal end of 64, which includes a conical portion); a connecting member (65) fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members; both of the first and second members having a longitudinal axis and a through channel along the axis and configured to be slidingly received on a tissue piercing deployment wire (62); and a plurality of longitudinal spaced vertical slots (between coils) on the second member providing flexibility to the second member in a direction opposite the slots, and wherein the second member is resistant to bending in a direction toward the slots.  
However, Cope does not explicitly disclose that the second member has a pointed tip, such that the pointed tips of the first and second members point in opposite directions, wherein the pointed tip of the second member is conical, and wherein the fastener is at least partially radiopaque.  Nobis et al. teach, at least in figures 1A and 1B and paragraphs [0010] and [0027]-[0029], a fastener including a slotted member (100) having a pointed tip (at 114 or 116), wherein the pointed tip is conical, and wherein the member is used in endoscopic surgery and is at least partially radiopaque (since it may be formed of stainless steel).  It would have been obvious to one having ordinary skill in the art, in view of Nobis et al., to modify the second member of Cope, so that it has a conical, pointed tip, and so that it is at least partially radiopaque.  A conical, pointed tip would allow the second member to traverse through tissue smoothly and without trauma, while forming the second member out of a radiopaque material would allow the device to be fluoroscopically visible during an endoscopic procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cope (5,123,914) and Kearns et al. (6,156,056) teach members with vertical slots.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771